Citation Nr: 0210649	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-22 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 until April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  By an August 1980 decision, the Board denied service 
connection for hypertension.

2.  The evidence added to the record subsequent to the August 
1980 Board decision, when viewed in the context of the entire 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1980 Board decision that denied entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2001).

2.  The evidence received subsequent to the August 1980 Board 
decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for hypertension have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran initially made a claim of entitlement to service 
connection for high blood pressure in February 1975.  The RO 
considered and denied that claim in a March 1975 rating 
decision.  The veteran disagreed with that determination and 
initiated an appeal.  That appeal culminated in a Board 
decision in August 1980 that denied the claim.  The Board's 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In November 1997, the veteran wrote to the RO requesting an 
increased disability evaluation for hypertension.  The RO 
responded in a December 1997 letter, explaining to the 
veteran that he was never granted service connection for that 
disability.  The letter further informed the veteran that he 
was required to submit new and material evidence in order for 
his claim to be reopened.  Private records from Rochester 
General Hospital dated from November 1997 to April 1998 were 
submitted, along with medical reports dated from February 
1998 to March 1998 from Arbor Hill Living Center.  By a May 
1999 rating decision, the RO concluded that those submissions 
did not constitute new and material evidence sufficient to 
reopen the veteran's claim.  The veteran submitted a notice 
of disagreement and in September 1999 a hearing was 
conducted.  The testimony given at that hearing was accepted 
as the veteran's substantive appeal.  Subsequent to the 
hearing, additional service medical records were associated 
with the claims file.  

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  (The 
definition of what constitutes "new and material" evidence 
to reopen a claim was changed, but is effective only for 
claims filed on or after August 29, 2001, and therefore does 
not affect the veteran's claim to reopen.)  

It should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett v. Brown, 8 Vet. App. 1, 
4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Even the VCAA recognizes 
this.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).  
Consequently, the Board may not address the claim until new 
and material evidence has been presented, and therefore will 
not address the duty to assist as imposed by the VCAA.  

As for the notice required by the VCAA, the veteran was 
informed by the RO of the evidence needed to substantiate his 
claim to reopen.  He was provided a statement of the case in 
July 1999 and supplemental statements of the case in June 
2000 and July 2001.  These notices instructed him that the 
burden was his to present new and material evidence to reopen 
his claim of service connection.  The provisions of law 
relative to claims to reopen were also provided.  The Board 
therefore concludes that the notice requirements have been 
met.

Claim to Reopen

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (As 
noted above, there has been a regulatory change with respect 
to the definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).   As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.)

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  

As previously noted, by an August 1980 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for hypertension.  The evidence associated with 
the claims file at the time of that determination included 
service medical records, a September 1972 VA examination 
report, and VA treatment records dated in October 1972, July 
1973, January 1975, June 1979 and July 1979.  That evidence 
did not show treatment for high blood pressure during service 
or within one year following separation from active duty.  
These documents did reveal treatment for hypertension in 
January 1975, June 1979 and July 1979, but those reports did 
not state that the condition was related to military service.    

The evidence associated with the file subsequent to the 
August 1980 Board decision includes VA treatment reports 
dated from September 1983 until June 1996.  An October 1984 
VA examination is also of record, along with documents dated 
in September 1984 from the Social Security Administration 
(SSA).  Also submitted following the August 1980 decision are 
private treatment records from Westside Health Services, 
dated from February 1982 to April 1985, records from 
Rochester General Hospital, dated from November 1997 to April 
1998, and records from Arbor Hill Living Center dated from 
February 1998 to March 1998.  Finally, the transcript of the 
veteran's September 1999 personal hearing is now of record, 
along with additional service medical records obtained as a 
result of an October 2000 document request by the RO. 

The VA treatment records show that the veteran received care 
for cluster headaches from September 1983 to September 1984.  
An August 1984 report noted the presence of hypertension, but 
the examiner did not state its etiology.  

The October 1984 report of VA examination did not contain any 
objective assessment pertaining to the veteran's 
hypertension.  

Treatment reports dated from February 1982 to April 1985 from 
Westside Health Services indicate that the veteran's 
hypertension had its onset in 1974.  These reports reflect 
treatment for hypertension, among other disorders, but do not 
contain evidence linking this condition to the veteran's 
active service.

A November 1989 VA admission report includes a diagnosis of 
hypertension.  Further references to the veteran's 
hypertension were made in reports dated in September 1995, 
November 1995, April 1996 and August 1996.  These reports do 
not indicate a nexus between the veteran's current 
hypertension and military service.  

The private medical records also reflect multiple diagnoses 
of hypertension.  As with the VA records, the private reports 
do not contain any opinions as to the onset of hypertension.  

At the veteran's personal hearing in September 1999, he 
testified that in April 1971 he was treated twice a day for 
high blood pressure at the Fort Benning Annex.  Following the 
hearing, the RO conducted a search for additional service 
medical records in an attempt to obtain the reports as 
identified by the veteran.  While additional service medical 
records were obtained, they did not show any in-service 
treatment for hypertension.  

The Board finds that the newly submitted evidence does not 
tend to prove the veteran's claim in a manner that was not 
shown in August 1980.  All in all, the newly received 
evidence shows that the veteran continues to have 
hypertension, a matter previously established when the Board 
considered the case in 1980.  In other words, the newly 
submitted evidence, including the information submitted by 
the veteran, does not tend to prove facts relative to the 
question of service connection that were not shown 
previously.  Consequently, the Board finds that material 
evidence has not been presented.  The newly submitted 
information is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for hypertension is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

